 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   HELLENIC PETROLEUM, LLC, a                          CASE NO. 1:19-CV-0491 AWI SAB
     Florida limited liability company,
11
                           Plaintiff                     ORDER DISCHARGING ORDER TO
12                                                       SHOW CAUSE
                    v.
13
     SACRAMENTO ENERGY RESOURCES,
14   LLC, a Texas limited liability company,
     and DOES 1-20,
15
                           Defendants
16

17

18         This is a business dispute between Plaintiff Hellenic Petroleum, LLC and Defendant
19 Sacramento Energy Resources, LLC. On April 17, 2019, the Court issued an order to show cause

20 why this case should not be dismissed due to lack of subject matter jurisdiction. See Doc. No. 6.

21 Specifically, the Court found that the Complaint failed to allege complete diversity because the

22 citizenship of the LLC’s members was not alleged. See id.

23         On April 30, 2019, Plaintiff filed a response in which it indicated that its sole member is a
24 natural person who is a resident and domicile of Florida and that Defendant’s members are natural

25 persons who are all residents and domiciles of Texas. See Doc. No. 7. Plaintiff also attached a

26 red-lined proposed First Amended Complaint in which jurisdictional allegations are changed, two
27 individual defendants are added, and the names of the additional defendants are added within the

28 various causes of action. See id.
 1          Diversity jurisdiction requires “complete diversity,” meaning that the citizenship of each
 2 plaintiff is different from the citizenship of each defendant. Weeping Hollow Ave. Trust v.

 3 Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016). A natural person’s citizenship is determined by her

 4 “domicile,” which is the person’s “permanent home, where she resides with the intention to

 5 remain or to which she intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th

 6 Cir. 2001). Like a partnership, an LLC “is a citizen of every state of which its owners/members

 7 are citizens.” 3123 SMB, LLC v. Horn, 880 F.3d 461, 465 (9th Cir. 2018); Johnson v. Columbia

 8 Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see Zambelli Fireworks Mfg. Co. v.

 9 Wood, 592 F.3d 412, 420 (3d Cir. 2010). “The party seeking to invoke the district court’s

10 diversity jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.”

11 Rainero v. Archon Corp., 844 F.3d 832, 840 (9th Cir. 2016).

12          Here, Plaintiffs response to the OSC indicates that the Plaintiff and Defendant are
13 completely diverse. Since the citizenship of a natural person is determined by the person’s

14 domicile, the identification of the members’ residence and domicile shows that Plaintiff is a

15 citizen of Florida and Defendant is a citizen of Texas. See Johnson, 437 F.3d at 899; Kanter, 265

16 F.3d at 857.

17          With respect to the proposed amended complaint, Plaintiff adds as defendants Beth
18 Johnson and Clifford Kast. The proposed amended complaint alleges that Beth Johnson is a

19 resident and domicile of Texas and Clifford Kast is a resident and domicile of Wisconsin. As

20 neither Johnson nor Kast are alleged to be citizens of Florida, adding these individuals as

21 defendants will maintain complete diversity.

22          While it is clear Plaintiff can properly plead diversity jurisdiction, the proposed amended
23 complaint does not actually do so. The proposed amended complaint alleges that Plaintiff’s

24 members are “residents” of Florida and that Defendant’s members are “residents” of Texas.

25 However, a person’s State of residence is not necessarily her State of citizenship. See Kanter, 265

26 F.3d at 857; see also Scott v. Cricket Communs., LLC, 865 F.3d 189, 195 (4th Cir. 2017). Since
27 domicile, not residence, determines citizenship, allegations of residence are insufficient to

28 establish citizenship or diversity jurisdiction. See Scott, 865 F.3d at 195; Rainero, 844 F.3d at 839;

                                                      2
 1 Travaglio v. American Express Co., 735 F.3d 1266, 1268-69 (10th Cir. 2013); Kanter, 265 F.3d at

 2 857-58. Thus, alleging the LLC’s members’ residency constitutes another pleading deficiency that

 3 also fails to properly invoke diversity jurisdiction.

 4           Nevertheless, because Plaintiff’s response has identified the LLC members’ (who are each
 5 natural persons) domiciles, the pleading deficiency in the proposed amended complaint can be

 6 corrected. The Court will permit Plaintiff to file a first amended complaint, see 28 U.S.C. § 1653;

 7 Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th Cir. 2014), but not the

 8 proposed first amended complaint. Instead, Plaintiff may file a first amended complaint that adds

 9 Beth Johnson and Clifford Kast as defendants, alleges the citizenship of Johnson and Kast, and

10 alleges the citizenship (not residence) of the members of the LLC’s.1

11

12                                                       ORDER
13           Accordingly, IT IS HEREBY ORDERED that:
14 1.        The order to show cause (Doc. No. 6) is DISCHARGED; and
15 2.        As soon as possible, but no later than fourteen (14) days from the service of this order,
16           Plaintiff shall file a First Amended Complaint (as discussed above) that adds defendants
17           Johnson and Kast and that properly alleges the citizenship of the parties.
18
     IT IS SO ORDERED.
19

20 Dated: May 2, 2019
                                                       SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28
     1
      The members of the LLC’s do not need to be expressly identified. It is enough to allege that an LLC’s members are
     citizens of either Texas or Florida.

                                                             3
